On the last day of the session, the court mentioned, that some doubts had arisen, which would prevent a decision of the cause until the adjourned session ; but that, in the meantime, for their own information, they should direct a certiorari to issue to the court of common pleas of York county, to inquire whether any precept had been given, authorizing the writ of execution, or judicial writ of partition, to issue ; and if so, to return it. (a)

Cur. adv. vult.

At an adjourned session, held on the 17th of January 1800, the court unanimously affirmed the judgment of the supreme court.
Judgment affirmed.

 Lewis suggested a doubt, whether a certiorari could issue per saltern, to the common pleas, overleaping the supreme court, on whose judgment the writ of error was brought; but he agreed to give effect to any mode that might be taken to ascertain the fact in question, and to consider any precept that issued, as regularly annexed to the record.